UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/2010 FORM N-CSR Item 1. Reports to Stockholders. The BNY Mellon Funds BNY Mellon Large Cap Stock Fund BNY Mellon Income Stock Fund BNY Mellon Mid Cap Stock Fund BNY Mellon Small Cap Stock Fund BNY Mellon U.S. Core Equity 130/30 Fund BNY Mellon Focused Equity Opportunities Fund BNY Mellon Small/Mid Cap Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon International Appreciation Fund BNY Mellon Balanced Fund SEMIANNUAL REPORT February 28, 2010 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by Sean P. Fitzgibbon and Jeffrey D. McGrew, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2010, BNY Mellon Large Cap Stock Funds Class M shares produced a total return of 10.75%, and Investor shares returned 10.60%. 1 In comparison, the total return of the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, was 9.32%. 2 Large-cap stocks continued to rally over the reporting period as the U.S. economy and financial markets rebounded from the 2008 recession and banking crisis. The fund produced higher returns than its benchmark, primarily due to our emphasis on companies that appeared undervalued to us relative to their earnings potential under normalized business conditions. Additionally, effective January 2010, Jeffrey D. McGrew became a co-primary portfolio manager of the fund. The Funds Investment Approach The fund seeks capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in stocks of large-cap companies. We choose stocks through a disciplined investment process that uses computer modeling techniques to identify and rank companies based on value, growth and other financial characteristics. Also, we use fundamental analysis, conducting independent research to select the most attractive of the higher ranked securities.We also attempt to manage risks by diversifying the funds investments across companies and industries, maintaining weightings and risk characteristics that generally are similar to those of the S&P 500 Index. Economic Recovery Fueled Large-Cap Gains The reporting period witnessed the continuation of an economic recovery and stock market rally that had begun in early 2009. Although unemployment and foreclosure rates continued to climb, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. As was the case since the rally began, investors generally continued to search for bargains among lower-quality stocks that had been severely punished during the downturn. As a result, large-cap stocks generally lagged their mid- and small-cap counterparts. However, toward the end of 2009, we began to detect a shift in investor sentiment as investors appeared to pay more attention to risk and to underlying business fundamentals. In our view, this suggests the beginning of a change in their focus toward higher-quality companies with sustainable revenues and earnings. Strategy Adjustment Produced Positive Results As the market advanced during the reporting period, a number of the funds holdings climbed to prices we considered richly valued, prompting us to either trim or sell those positions.When redeploying the proceeds, we kept our focus on companies that appeared to us inexpensively priced relative to their likely earnings in a recovering economy. The fund produced particularly robust relative results in the energy sector, where lack of exposure to Exxon Mobil helped us avoid relative weakness in the industry bellwether. Instead, we favored independent exploration-and-production companies with strong underlying assets. For example, oil and gas producer The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) Newfield Exploration attracted investors attention with better-than-expected earnings, and XTO Energy received an acquisition offer at a premium to its then-prevailing stock price. In the industrials sector, we continued our shift toward more economically sensitive companies as we saw firmer evidence that the recovery was sustainable. The fund achieved good results with Delta Air Lines , which led the airline industry into recovery. We also saw solid returns among our machinery producers, notably Dover and Parker Hannifin;and FedEx benefited from rising business and consumer spending. Materials producers also fared well, as Brazil-based metals-and-mining company Vale exceeded analysts earnings expectations, and Dow Chemical encountered greater demand for the plastics used in automobile manufacturing. Disappointments during the reporting period came primarily from the financials sector, where poor timing in purchases and sales of banking giants Goldman Sachs Group and Citigroup weighed on the funds performance. In addition, financial custodian State Street announced disappointing earnings due to shortfalls in its securities lending business. Among consumer staples companies, lack of exposure to household products leader Procter & Gamble dampened results as the company rebounded from earlier weakness. Drug store chain CVS Caremark was impacted when its pharmacy benefits division lost customers to rivals. Preparing for a New Phase of the Economic Cycle In anticipation of investors turning toward companies with sound underlying fundamentals and away from their more speculative counterparts, we have reduced some of the funds lower-quality holdings, favoring companies with consistent revenue and earnings growth.We also are looking closely at changes in the competitive landscape to identify companies that we believe are poised to capture market share in a post-recession environment. In our view, these strategies position the fund well for the next phase of the economic recovery. March 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. 4 DISCUSSION OF FUND PERFORMANCE For the reporting period of September 1, 2009, through February 28, 2010, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2010, BNY Mellon Income Stock Funds Class M shares produced a total return of 7.93%, and its Investor shares produced a total return of 7.74%. 1 The funds benchmark, the Russell 1000 Value Index, produced a total return of 8.52% for the same period. 2 Stocks continued to rally over the reporting period as the U.S.economy and financial markets rebounded from the 2008 recession and banking crisis. The fund produced lower returns than its benchmark, primarily due to our lack of exposure to some of the markets better performers which did not meet our investment criteria. The Funds Investment Approach The fund seeks total return consisting of capital appreciation and income.To pursue its goal,the fund normally invests at least 80% of its assets in stocks.The fund seeks to focus on dividend-paying stocks and other investment techniques that produce income. We choose stocks through a disciplined investment process that combines quantitative modeling techniques, fundamental analysis and risk management.While we attempt to manage risks by diversifying broadly across companies and industries, the fund may at times overweight certain sectors in an attempt to earn higher yields. The fund may also use derivatives as a substitute for taking a position in an underlying asset, to increase returns or income, or as part of a hedging strategy. Economic Recovery Fueled Market Gains The reporting period witnessed the continuation of an economic recovery and stock market rally that had begun earlier in 2009. Although unemployment and foreclosure rates remained high in a subpar economic recovery, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. As had been the case since the rally began, investors over much of the reporting period continued to search for bargains among lower-quality stocks that had been severely punished during the downturn. As a result, relatively speculative and highly leveraged companies performed better, on average, than their more fundamentally sound counterparts. However, over the first two months of 2010, we began to detect a shift in market sentiment as investors appeared to pay more attention to underlying business fundamentals and less to bargain-hunting. In our view, this may signal the beginning of a change in their focus toward higher-quality companies with sustainable revenues and earnings. Telecom and Technology Holdings Fared Well The fund participated in the markets gains over the reporting period to a significant degree. The telecommunications services sector ranked among the top contributors to performance, as lack of exposure to industry giants Verizon Communications and AT&T helped the fund avoid the brunt of weakness stemming from greater price competition and lack of growth in the companies traditional fixed-wireline businesses. In the information technology sector, an overweighted position in software giant Microsoft bolstered the funds performance relative to the benchmark, mainly due to positive expectations surrounding the launch of a well-received upgrade to the Windows operating system. Conversely, a relatively light position in energy sector bellwether Exxon Mobil supported returns as the company struggled with limited growth opportunities and negative investor reaction to its acquisition of XTO Energy, also a fund holding. In addition, results in the industrials sector were enhanced by exposure to General Electric, which we monitored due to ongoing concerns surrounding its financial services division. Despite these issues, General Electric rebounded from depressed levels. The Funds 5 DISCUSSION OF FUND PERFORMANCE (continued) However, the fund fell short of market averages in other sectors. Broadly speaking, the fund was affected early in the reporting period by investors continued preference for low priced, lower-quality stocks that had been severely punished during the downturn. Because our investment process emphasizes dividend-paying companies with strong underlying fundamentals and positive business momentum, some of the markets better performers did not meet our investment criteria. Among consumer staples stocks, pharmacy chain CVS Caremark was hurt when it lost key contracts in its prescription benefits management unit.We held the funds position in CVS Caremark as, in our judgment, the stock was punished more severely than we believe was warranted by its underlying business fundamentals. Positioned for the Next Phase of the Economic Recovery As of the reporting periods end, the U.S. economy has continued to gain strength, albeit more slowly than in previous recoveries. Meanwhile, investors appear to have grown more skittish regarding an aging stock market rally as the economic recovery progresses, as evidenced by an apparent shift in their attention to companies with healthy finances and strong business fundamentals.In this changing environment, we have continued to find what we believe to be attractive opportunities among dividend-paying companies with a demonstrated ability to grow revenues and earnings, but that currently are selling at attractive valuations due to general market pessimism. In our judgment, these developments could lead to an investment environment that is especially well suited to our bottom-up, research-intensive stock selection process. March 15, 2010 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. 6 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by Stephen Mozur, Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2010, BNY Mellon Mid Cap Stock Funds Class M shares produced a total return of 13.15%, Investor shares returned 12.99% and Dreyfus Premier shares returned 12.62%. 1 In comparison, the Standard & Poors MidCap 400 Index (S&P 400 Index), the funds benchmark, produced a total return of 13.64%, and the average return of all funds in the Lipper Mid-Cap Core category was 12.37% for the same period. 2 Midcap stocks continued to rally over the reporting period while the U.S. economy and financial markets rebounded from a recession and banking crisis. The funds returns were roughly in line with its benchmark and higher than its Lipper category average, primarily due to the success of our security selection strategy in the materials, consumer discretionary, energy and telecommunications services sectors. The Funds Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in stocks of domestic companies with market capitalizations generally in the range of companies included in the S&P 400 Index at the time of purchase. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Based on fundamental analysis, the investment adviser generally selects the most attractive securities, drawing on a variety of sources, including internal as well as Wall Street research, and company management. Finally, we manage risk by diversifying across companies and industries. Our goal is to keep those risks at levels that are similar to those of the S&P 400 Index. Midcap Stocks Outpaced Small- and Large-Cap Shares An economic recovery and stock market rally continued to drive stock prices higher during the fall of 2009, as accelerating manufacturing activity and an apparent bottoming of residential housing prices supported improved confidence among businesses, consumers and investors. As was the case since the rally began, investors generally continued to search for bargains among lower-quality stocks that had been severely punished during the downturn. In this environment, midcap stocks generally outperformed their small- and large-cap counterparts. However, over the first two months of 2010, we began to detect a shift in market sentiment. Investors appeared to be paying more attention to business fundamentals, suggesting the beginning of a change in their focus toward higher-quality companies with sustainable revenues and earnings. Economically Sensitive Sectors Fueled Fund Performance The funds relative performance during the reporting period was bolstered by market sectors that historically have been relatively sensitive to economic changes. For example, in the materials sector, gains were driven by metals-and-mining companies, such as steel fabricator U.S. Steel and iron ore producer Cliffs Natural Resources. Fertilizer maker Terra Industries also added value, rising sharply after a takeover offer from Yara Industries. In the consumer discretionary sector, online hotel reservation company Priceline.com and several specialty retailers  including American Eagle Outfitters,Abercrombie & Fitch and Childrens Place benefited from revived consumer sentiment and spending in the economic recovery. Among energy companies, oil and gas exploration-and-development company Smith International gained value The Funds 7 DISCUSSION OF FUND PERFORMANCE (continued) after being acquired by Schlumberger, and oil services provider Complete Production Services advanced along with commodity prices and exploration-and-production activity. Finally, cell tower operator SBA Communications climbed amid improved balance sheet confidence and solid leasing activity, backlogs and a resumption of acquisitions. Disappointments during the reporting period were concentrated primarily in the financials and health care sectors. Higher-quality financial holdings Cullen Frost , SVB Financial Group and City National Corp. failed to keep pace with a strong sector rebound that proved especially beneficial to their lower-quality counterparts in the banking industry. In the health care sector, surgical support specialist STERIS Corp. lagged due to concerns regarding a medical instrument sterilization product. The fund did not own pharmaceutical developer Perrigo Company, which rose sharply for the benchmark due to better-than-expected earnings over the past several quarters. Preparing for the Next Phase of the Economic Cycle Although the U.S. economy has continued to show signs of improvement, volatility remained high as of the reporting periods end, and we may see a market pull-back over the near term. Still, in our judgment, the lower-quality rally that drove the rebound so far is likely to give way to a more high-quality bias if, as we expect, investors refocus on fundamentals. Such a shift in market sentiment could create an environment that is particularly well suited to our fundamentally based investment process, which favors companies with strong finances.We have found a number of opportunities meeting our investment criteria in the financials sector, particularly among companies that tend to do well during the early stages of economic cycles.The fund also ended the reporting period with overweighted exposure to the relatively economically sensitive consumer discretionary, energy and industrials sectors. Conversely, we have found relatively few opportunities in the traditionally defensive utilities and consumer staples sectors. March 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U. S. stock market. Index return does not reflect the fees and expenses associated with operating a mutual fund. 8 DISCUSSION OF FUND PERFORMANCE For the period of September 1,2009,through February 28,2010 Fund and Market Performance Overview For the six-month period ended February 28, 2010, BNY Mellon Small Cap Stock Funds Class M shares produced a total return of 9.59%, and Investor shares returned 9.57%. 1 In comparison, the funds benchmark, the Standard & Poors SmallCap 600 Index (the Index), produced a total return of 11.38% for the same period. 2 Small-cap stocks continued to rally over the reporting period while the U.S. economy and financial markets rebounded from the 2008 recession and banking crisis. The fund produced lower returns than its benchmark, as a relatively defensive tilt compared to the Index prevented the fund from participating more fully in the small-cap markets gains. On a separate note, in March 2009, Stephen A. Mozur became the primary portfolio manager of the fund. The Funds Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in stocks of small capitalization companies whose market capitalizations generally are in the range of companies included in the Index at the time of purchase.We choose growth and value stocks using a disciplined process that combines computer modeling, fundamental analysis and risk management. We use a computer model to rank stocks within an industry or sector based on valuation, earnings growth and the companys financial profile.We examine the fundamentals of the higher-ranked securities, and we select those we believe to be the most attractive.We diversify across companies and industries to manage sector and industry risks, and we attempt to keep those risks at levels that are similar to those of the Index. Economic Recovery Lifted All Small-Cap Sectors The reporting period witnessed the continuation of an economic recovery and stock market rally that had begun earlier in 2009. Although unemployment and foreclosure rates remained high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. Each of the Indexs market sectors produced positive absolute returns, with the greatest gains coming from the more economically sensitive energy, consumer discretionary and technology sectors. As was the case since the rally began, investors generally continued to search for bargains among lower-quality stocks that had been severely punished during the downturn. Companies with low market capitalizations, low stock prices, low returns on equity, high debt, low or no earnings and no dividends generally outperformed their higher-quality counterparts.However,over the first two months of 2010, we began to detect a shift in investor sentiment as investors appeared to pay more attention to underlying business fundamentals. In our view, this suggests the beginning of a change in their focus toward companies with sustainable revenues and earnings. Stock Selections Produced Mixed Results In this environment, the funds relative performance during the reporting period was dampened by our stock selection strategy in the health care sector. Mental health services provider Psychiatric Solutions declined when higher-than-expected charity care expenses weighed on the companys quarterly earnings. Disease management company Healthways fell sharply in the wake of a negative magazine article about its industry. Drug developer Inspire Pharmaceuticals declined after releasing disappointing clinical data for a medicine under development. The Funds 9 DISCUSSION OF FUND PERFORMANCE (continued) The funds holdings in the industrials sector lagged market averages due to a more defensive investment posture than the benchmark. Stock selection in the sector also detracted from the funds performance, as employment solutions provider Monster Worldwide released disappointing employment data and provided forward guidance that was below analysts expectations. Shipping company DryShips continued to struggle amid excessive industry capacity. The funds returns from the utilities sector were hurt by alternative energy company EnerNOC, where investors grew concerned regarding sales growth and the stocks valuation. On the other hand, winners during the reporting period included the financials sector, where the fund benefited from strong stock selection and overweighted exposure to the capital markets and banking industries. East West Bancorp and Columbia Banking System each benefited from FDIC-assisted acquisitions, which were immediately accretive to earnings.The capital markets industry continued to benefit from the market rebound, helping Och Ziff Capital Management Group achieve improved sales and investment returns. Investment trust KKR Financial Holdings benefited from improved credit market conditions and initial public offering of several of its holdings, including Dollar General Corp. Our stock selection strategy was key to success in the relatively small telecommunication services sector, where cell tower operator SBA Communications Corp. gained amid improved balance sheet confidence and solid leasing activity, backlogs and a resumption of acquisitions. Preparing for the Next Phase of the Economic Cycle As of the reporting periods end, we have adopted a less defensive investment posture, including a renewed emphasis on small companies with improving fundamentals that tend to do well in the early stages of economic recoveries. We have found a number of opportunities in the financials sector, especially among regional banks that can complete FDIC-assisted deals.The fund also has overweighted exposure to the relatively economically sensitive energy and industrials sectors. We have found fewer opportunities meeting our criteria in the traditionally defensive utilities and consumer staples sectors. March 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by BNY Mellon Fund Advisors pursuant to an agreement in effect through September 30, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance.The index does not take into account fees and expenses to which the fund is subject. 10 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by Sean P. Fitzgibbon and Jeffrey D. McGrew, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2010, BNY Mellon U.S. Core Equity 130/30 Funds Class M shares produced a total return of 11.19%, and Investor shares returned 10.98%. 1 In comparison, the total return of the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, was 9.32%. 2 Large-cap stocks rallied over the reporting period as the U.S. economy and financial markets rebounded from the 2008 recession and banking crisis. The fund produced higher returns than its benchmark, primarily due to our emphasis on companies that appeared undervalued to us relative to their earnings potential under normalized business conditions. Additionally, effective January 2010, Jeffrey D. McGrew became a co-primary portfolio manager of the fund. The Funds Investment Approach The fund seeks capital appreciation, normally investing at least 80% of its assets in stocks of large-cap compa-nies.We choose stocks through a disciplined investment process that uses computer modeling techniques to identify and rank companies based on value, growth and other financial characteristics. The portfolio managers supplement and confirm this information using fundamental analysis, and generally buy long the most attractive of the higher ranked securities and sell short those stocks identified by the computer model and fundamental analysis as being likely to underperform. Normally,up to 130% of the funds assets will be in long positions, and approximately 30% of the funds assets will be in short positions. However, the funds short positions may range in value from approximately 25% to 35% of the funds assets.We also attempt to mitigate risks by diversifying the funds investments across companies and industries, maintaining weightings and risk characteristics that generally are similar to those of the S&P 500 Index. Economic Recovery Fueled Large-Cap Gains Although unemployment and foreclosure rates continued to climb, improved manufacturing and housing market activity helped boost confidence among businesses, consumers and investors during the reporting period. As was the case since the rally began in early 2009, investors generally continued to favor lower-quality stocks that had been severely punished during the downturn. However, toward the end of 2009, we began to detect a shift in sentiment as investors paid more attention to risk and to business fundamentals. In our view, this suggests the beginning of a change in their focus toward higher-quality companies with sustainable revenues and earnings. Strategy Adjustment Produced Positive Results As the market advanced,a number of the funds holdings climbed to prices we considered richly valued, prompting us to trim or sell those positions.When redeploying the proceeds, we continued to focus on companies that appeared to us attractively priced relative to their likely earnings in a recovering economy. This emphasis produced particularly attractive relative results in the industrials sector, where we continued our shift toward more economically sensitive companies as we saw firmer evidence that the recovery was sustainable. The fund achieved good results with Delta Air Lines , which led the airline industry into recovery. We The Funds 11 DISCUSSION OF FUND PERFORMANCE (continued) also saw solid returns among our machinery producers, notably Dover and Parker Hannifin; and FedEx benefited from rising business and consumer spending. The fund profited from a short position in alternative energy company First Solar, which was hurt by overcapacity and pricing pressures. Among information technology companies, short positions in smartphone maker Palm and communications equipment specialist Alcatel-Lucent bolstered the funds relative performance due to a disappointing product launch and restructuring issues, respectively. Winners among long positions included consumer electronics innovator Apple and enterprise-related technology companies such as NetApp and Sybase. In the energy sector, lack of exposure to Exxon Mobil helped the fund avoid relative weakness in the industry bellwether. In contrast, independent energy producer Newfield Exploration announced better-than-expected earnings, and XTO Energy received an acquisition offer at a premium to its then-prevailing stock price. Disappointments during the reporting period came primarily from the financials sector, where poor timing in purchases and sales of Goldman Sachs Group and Citigroup weighed on the funds performance. In addition, financial custodian State Street encountered shortfalls in its securities lending business.Among consumer staples companies, lack of exposure to Procter & Gamble dampened results as the household goods company rebounded from earlier weakness. Drug store chain CVS Caremark was impacted when its pharmacy benefits division lost key contracts. Finally, a short position in alcoholic beverages producer Brown-Forman undermined returns when liquor sales proved more robust than expected. Preparing for a New Phase of the Economic Cycle In anticipation of investors turning toward companies with sound underlying fundamentals, we have reduced some of the funds lower-quality holdings, favoring companies with consistent revenue and earnings growth. We also are looking closely at changes in the competitive landscape to identify companies that we believe are poised to capture market share in a post-recessionary environment. In our view, these strategies position the fund well for the next phase of the economic recovery. March 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500
